— In a matrimonial action, the defendant husband appeals from (1) so much of an order of the Supreme Court, Westchester County (Ferraro, J.), dated August 24, 1981, as (a) denied his motion to compel plaintiff to execute a contract of sale and deed conveying to him her interest in the marital home, and for a counsel fee, and (b) sua sponte ordered the parties to select a new appraiser, and (2) a further order of the same court, entered January 19,1982, which denied his motion for reargument. Appeal from the order entered January 19,1982 dismissed. No appeal lies from an order denying reargument. Order dated August 24, 1981 reversed, insofar as appealed from, on the facts, the sua sponte direction is deleted and defendant’s motion is granted to the extent of compelling plaintiff to execute a contract of sale and thereafter a deed for her interest in the marital home. Plaintiff’s time to execute a contract of sale is extended until 30 days after service upon her of a copy of the order to be made hereon, with notice of entry. Defendant is awarded one bill of $50 costs and disbursements. Upon examining the record, we conclude that the appraiser, who was mutually selected by the parties, clearly met the experience requirements of the stipulation of the parties with respect to the division of the marital property. Consequently, the stipulation should be enforced by requiring plaintiff to sell her interest in the marital home to defendant at the appraised market value of the house. Damiani, J. P., Titone, Mangano and Brown, JJ., concur.